REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2013/0016811) discloses an x-ray tube (abstract and fig. 3) comprising: an anode (20 (par. 33)) between, and electrically isolated (via 14 (par. 24) and 28) from, a cathode (22) and a ground plate (12 and 27 (par. 33)); an x-ray window (18) located across an aperture of the anode (20), and relative to the anode (20); 10an aperture (for 27) of the ground plate (12 and 27) aligned with the x-ray window (18); x-ray transparent insulation (28) between the x-ray window (18) and the aperture of the ground plate (for 27), the x-ray transparent insulation (28) electrically insulating the x-ray window (18) from the ground plate (for 27); and the x-ray transparent insulation (28) including a solid-state material (par. 28). The prior art (e.g., US 2017/0323759, US 2013/0235975, US 2020/0211808, and US 2017/0287673) disclose other x-ray tubes.
However, the prior art fails to disclose or fairly suggest an x-ray tube including: an anode sandwiched between, and electrically isolated from, a cathode and a ground plate; and an x-ray window located across an aperture of the anode, and hermetically sealed to the anode, in combination with all of the other recitations in the claim. 

Regarding claim 7 and its dependent claim(s), if any, the prior art discloses a corresponding x-ray tube.  
However, the prior art fails to disclose or fairly suggest an x-ray tube including: an anode sandwiched between, and electrically isolated from, a cathode and a ground plate; and an x-ray window located across an aperture of the anode, and hermetically sealed to the anode, in combination with all of the other recitations in the claim. 

Regarding claim 17 and its dependent claim(s), if any, the prior art discloses a corresponding x-ray tube.  
However, the prior art fails to disclose or fairly suggest an x-ray tube including: an anode sandwiched between, and electrically isolated from, a cathode and a ground plate; and an x-ray window located across an aperture of the anode, and hermetically sealed to the anode, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884